SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2011 Commission File Number 001-32618 Ituran Location and Control Ltd. (Exact name of Registrant as specified in its Charter) 3 Hashikma Street, Azour 58001, Israel (Address of Registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): Yes o­Nox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): Yes o­Nox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o­Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): On August 10, 2011, Ituran Location and Control Ltd. filed a notice of an extraordinary general meeting of shareholders to be held on September 15, 2011 in Israel, accompanied by a proxy statement and a proxy card. Exhibits Exhibit 99.1 Notice of Extraordinary General Meeting of Shareholders and Proxy Statement Exhibit 99.2 Proxy Card 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. ITURAN LOCATION & CONTROL LTD. By: /s/Eyal Sheratzky Eyal Sheratzky Co-Chief Executive Officer Date: August 10, 2011 3
